Oldham, J. The refusal of the circuit court to continue a cause cannot be made a ground for granting a new trial. We are not prepared to go beyond the rule laid down in the case of Ashley vs. Hyde & Goodrich, 1 Eng. R. 92. In that case the court said, “but should the party in his exceptions to the opinion of the court in overruling his motion for a new trial, set out the points of law and evidence that the court passed upon, and should the points clearly appear to have been taken at and dui’ing the trial, the bill of exceptions unquestionably makes them a part of the record. It matters not when the motion for a new trial was decided so that the exceptions to the opinion of the court overruling it, clearly show that the questions of law and fact were ruled érroneously against him at the trial.” The decision of the court overruling the motion for a continuance, was made before and not at and during the trial. A party cannot be permitted to bring every possible decision that may be made during the progress of the cause, into his bill of exceptions overruling a motion for a new trial, and by that means bring them into review before this court. That the court struck out a plea is as much a ground for a new trial as that it refused to continue the cause. The granting or refusing a continuance is a matter in the discretion of the court below, and will not be reviewed on error, unless that discretion should be abused to the prejudice of the party. So far from such being the case at present, the discretion of the court was governed strictly by the statute upon the subject of continuances. It is not controverted that the evidence given sustains the verdict. Affirmed.